Citation Nr: 1501423	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-47 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a bilateral wrist disability.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was before the Board in July 2011 and July 2014, when it was remanded for further evidentiary development.  With regard to the issue of service connection for a left knee disability, as will be discussed in greater detail below, all remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a bilateral wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Any current left knee disability did not manifest during service or within one year of discharge, and is not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in August 2009.  Through the October 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  Accordingly, VA's duty to notify is satisfied.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  As discussed in the Board's July 2014 remand, it appeared that there were outstanding private treatment records relating to the Veteran's left knee disability.  The RO sought information regarding to those records by an August 2014 letter to the Veteran.  The Veteran did not respond to that letter.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  All identified private treatment records have been obtained and VA's duty to assist with respect to obtaining outstanding records has been satisfied.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA examination in October 2014.  The Board finds that the October 2014 examination is adequate for rating purposes as the examiner solicited pertinent history from the Veteran, reviewed the claims file, examined the Veteran, and  provided an opinion with a thorough supporting rationale.  There is no argument that the examination or etiological opinion is somehow inadequate.

The Board is also satisfied that substantial compliance with the Board's July 2011 and July 2014 remand instructions has been achieved.   Specifically, outstanding VA treatment records have been associated with the claims file, the RO attempted to obtain identified private treatment records, and the Veteran afforded a VA examination in October 2014.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Merits

The Veteran asserts that his current left knee disability is the result of his period of active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

That the Veteran evidences a current left knee disability is not in dispute, as he has been diagnosed with degenerative joint (DJD) disease of the left knee.  See October 2014 VA Examination Report.  Moreover, an April 1965 service X-ray showed a separation of the anterior tibial tubercle consistent with Osgood-Schlatter disease.  Accordingly, the first two elements of service connection are established.

Regarding the third element, or nexus, the evidence is against a finding that the Veteran's current left knee disability is related to service.  The Veteran was afforded a VA examination in October 2014.  The examiner elicited a history from the Veteran.  The examiner acknowledged service treatment records showing Osgood-Schlatter disease and separation of the anterior tibial tubercle.  Nonetheless, the examiner concluded that the Veteran's current left knee disability was more likely than not due to chronic degenerative changes associated with post-service injuries, repetitive use following service, aging and genetic predisposition.  As rationale, the examiner explained that osteoarthritis is typically caused by mechanical stress to the impacted joint.  The examiner also explained that genetic factors are a major factor in the development of osteoarthritis.  The examiner cited a host of authorities to support her opinion.   The October 2014 opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Board notes that several VA and private treatment records are associated with the Veteran's claims file.  While those records detail treatment for a left knee disability, they do not comment on the etiology of the Veteran's left knee disability.  Further, to the extent that the Veteran himself asserts that his current left knee disability is related to service, the Board finds that such a complex medical question is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, regarding nexus, the Board concludes that the evidence is against the Veteran's claim.  In this regard, the Board has considered the provisions relating to continuity of symptomatology as arthritis is a disability listed as chronic under 38 C.F.R. § 3.309(a).  During the 2014 VA examination the Veteran reported intermittent left knee pain since service, and he is competent to report such.  However, the Board does not find the Veteran's arguments regarding continuity credible.  Specifically, upon separation from service, the Veteran did not report any left knee problems and a clinical evaluation revealed normal lower extremities.  See November 1968 Report of Medical Examination.  Moreover, on August 2009 claim for service connection, the Veteran inconsistently stated that he began experiencing "bad joints" in 1975, some seven years following service.  The lack of complaints in the November 1968 separation examination, coupled with the decades of lack of evidence of left knee problems following service, is more probative when weighed against the Veteran's lay assertions of continuity of symptoms in conjunction with a claim for benefits.  Given the above, the Board concludes that service connection based on the theory of continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b); Walker, supra.

Moreover, the Board notes that the development of any arthritis in the left knee is well outside the one-year period required for presumptive service connection.

In conclusion, the evidence of record is against a finding that service connection is warranted.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

While the Board regrets the additional delay, the issue of entitlement to service connection for bilateral wrist disabilities must be remanded for further evidentiary development.  

Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA examination in October 2014.  The etiological opinion offered by the October 2014 VA examiner concerning the Veteran's bilateral wrist disability is contradictory.  First, the examiner notes "[t]he condition claimed was at least as likely than not . . . incurred in or caused by the claimed in-service injury, event or illness," supportive of service, but then noted there was a "(less than 50% probability)" of such a relationship, which is against a finding of service connection.  The examiner then stated that "it is at least as likely as not that [the Veteran's] current right wrist first metacarpo-carpal joint osteoarthritis is related to his naval service," but then determined it "is more likely than not that the [V]eteran's current bilateral wrist symptoms are due to chronic generalized idiopathic lymphedema."  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the October 2014 VA examination report contains contradictory statements concerning the relationship between the Veteran's bilateral wrist disorders and his service, which cannot be resolved by the Board, it is an inadequate opinion, and the prior remand orders have accordingly not been fulfilled.  As such, the Board finds that it is necessary to obtain another clarifying medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the October 2014 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral wrist disabilities are related to any incident of his military service?

The examiner must specifically comment on an April 1965 service treatment record noting wrist problems.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


